DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application and a Preliminary Amendment, both filed on June 18, 2020, regarding Application No. 16/955,507.  Applicants amended claims 1-15 in the Preliminary Amendment.  Claims 1-15 are pending.


Priority
The instant application is a 371 National Stage of International Application No. PCT/EP2019/061534, filed on May 6, 2019, which claims priority to German Application No. DE 10 2018 116 876.4, filed on July 12, 2018, and German Application No. DE 10 2018 120 575.9, filed on August 23, 2018.

Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the DE 10 2018 116 876.4 application filed in Germany on July 12, 2018 and the DE 10 2018 120 575.9 application filed in Germany on August 23, 2018 have been filed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“handling means” in claims 1, 3, 5, 7, and 13, which is interpreted as a rotary adjuster or knob (see, e.g., Abstract, [0010], [0041], and [0042] of the printed publication of the instant application).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic evaluation unit” in claims 1, 3, and 5, which is interpreted as “a capacitive detection device with a projected capacitive technology, in particular with a mutual-capacitance structure” ([0008] of the printed publication of the instant application).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicants do not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “supporting means” in claims 1, 7, and 10-12, which “form a ring of plastic in which the several coupling devices are accommodated” (claim 12).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If Applicants intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claim 1, the claim recites “… in order to perform an operating input by means of a movement, e.g. with the handling means being touched by an operator” (italics emphasis added) in the third limitation.  “[E].g.” renders the claim indefinite because it is unclear whether “with the handling means being touched by an operator” is part of the claimed invention.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.
Also, “wherein the measuring fields associated with one coupling device in each case define exactly one, preferably contiguous, partial region of the detection surface” (italics emphasis added) is recited in the fifth limitation.  “Preferably contiguous” renders the claim indefinite because it is unclear whether the “one… partial region of the detection surface” is or is not contiguous.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 2, the claim recites “wherein the arrangement and position of the array electrodes is described by a regular, preferably right-angled, imaginary grid structure” (italics emphasis added).  “Preferably right-angled” renders the claim indefinite because it is unclear whether the “regular… imaginary grid structure” is or is not right-angled.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 3, the claim recites “… in a restoring manner from a rest position into an end position, e.g. is supported in a tiltable and/or shiftable manner” (italics emphasis added).  “[E].g.” renders the claim indefinite because it is unclear whether “is supported in a tiltable and/or shiftable 
Also, the claim recites “wherein the end position is in each case selected such that, in the end position, the coupling electrode electrically contacts several coupling devices or is capacitively coupled with several coupling devices, so that several measuring fields are capacitively influenced, which are associated with several partial regions and which collectively define a preferably contiguous multi-region of the detection surface” (italics emphasis added).  “Preferably contiguous” renders the claim indefinite because it is unclear whether the “multi-region of the detection surface” is or is not contiguous.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 8, the claim recites “at least one, preferably several, measuring fields situated outside all partial regions…”.  “Preferably several” renders the claim indefinite because it is unclear whether there is one or several “measuring fields situated outside all partial regions”.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claims 2-15, these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected base claim 1. 




Claim Objections
Claims 1-15 are objected to for the reasons discussed below.

Regarding claim 1, “the handling means ;” in the fourth limitation should be changed to “the handling means[[ ]];” to remove the additional space.
Also, “along the adjustment path)” in the fifth limitation should be changed to “along the adjustment path[[)]]” since there is no corresponding open parenthesis bracket.

Regarding claim 2, “the arrangement and position of the array electrodes” may need to be changed to “an arrangement and position of the array electrodes” since it was not previously recited.
Also, “the position of the measuring fields” may need to be changed to “a position of the measuring fields” since it was not previously recited.
In addition, “junction points of the grid structure” may need to be changed to “junction points of the imaginary grid structure” to correspond with the term previously recited.

Regarding claim 3, “(in a restoring manner from a rest position into an end position” should be changed to “[[(]]in a restoring manner from a rest position into an end position” since there is no corresponding close parenthesis bracket.

Regarding claim 5, “the electronic evaluation unit is configured to detect the capacitive influence on the measuring fields associated with the direction-specific multi-regions caused by the displacement into the respective direction-specific end position” may need to be changed to ““the 

Regarding claim 7, “the adjustment path (S)” may need to be changed to “the adjustment path

Regarding claim 8, “wherein at least one, preferably several, measuring fields situated outside all partial regions” should be changed to “wherein at least one, preferably several, measuring fields is situated outside all partial regions” to read better.
Also, the Office notes that “multi-regions” was not previously defined (compare with, e.g., “the coupling electrode electrically contacts several coupling devices or is capacitively coupled with several coupling devices, so that several measuring fields are capacitively influenced, which are associated with several partial regions and which collectively define a preferably contiguous multi-region of the detection surface” (emphasis added) in claim 3).  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claim 9, “distributed about the axis of rotation .” should be changed to “distributed about the axis of rotation[[ ]].” to remove the additional space.

Regarding claim 12, “the supporting means form a ring of plastic” may need to be changed to “the supporting means forms a ring of plastic” to read better.

Regarding claim 15, “Use of the input device according claim 1” should be changed to “Use of the input device according to claim 1”.  (But also see 35 U.S.C. 101 rejection below).

Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “Use of the input device according claim 1 in a motor vehicle” is not among the categories of patentable inventions under 35 U.S.C. 101 as it does not claim a process, machine, manufacture, or composition.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Korherr et al. in US 2020/0019263 A1 (hereinafter Korherr) in view of Klein et al. in WO 2017/072232 A1 (hereinafter Klein; June 18, 2020 IDS reference; US 2018/0314357 A1 is being used as a translation thereof), in further view of Marriott et al. in US 2005/0110768 A1 (hereinafter Marriott).


Regarding claim 1, Korherr teaches:
An input device, comprising (An input device 10; Fig. 1 and [0081]): 
a capacitive detection device, which has a detection surface (a capacitive detection device 12, which has a detection surface; Fig. 1 and [0081]); 
an electronic evaluation unit, which is electrically connected to the capacitive detection device, in order to form an associated array of electrical measuring fields for spatially resolving detection of a capacitive influence on the detection surface (an electronic evaluation unit (computing unit), which is electrically connected to the capacitive detection device 12, in order to form an associated array of electrical measuring fields for spatially resolving detection of a capacitive influence on the detection surface; see Fig. 1 and [0012]); 
a handling means, which, providing a first degree of freedom of movement, is disposed on the detection surface by means of a supporting means so as to be movable along an adjustment path, in order to perform an operating input by means of a movement, e.g. with the handling means being touched by an operator (a handling means 16, which, providing a first degree of freedom of movement (rotational movement about rotation axis A), is disposed on the detection surface of capacitive detection device 12 by means of a supporting means 22 so as to be movable along an adjustment path (corresponding to rotational movement about rotation axis A), in order to perform an operating input by means of a movement, e.g. with the handling means 16 being touched by an operator; Figs. 1-7, [0018], [0082], [0083], [0085]-[0088], [0091], [0095], and [0119], see also Figs. 14-16); 
a coupling electrode at least partially moved along with the handling means (a coupling electrode 40 at least partially moved along with actuation element 24 of the handling means 16; Figs. 1-7, [0096], [0120], [0123], [0124], [0126], and [0127], see also Figs. 14-16); and 
several coupling devices made of a conductive material, which are distributed along the adjustment path), disposed on the detection surface and are each electrically insulated, which are in each case arranged and configured in such a way that a measuring field is respectively capacitively coupled to an associated one coupling device of the several coupling devices, wherein the measuring field associated with one coupling device in each case defines exactly one, preferably contiguous, partial region of the detection surface; and wherein several positions of the handling means are provided along the adjustment path thereof, in which the coupling electrode, depending on the position, is arranged most closely adjacent to at least one of the coupling devices, in order to, depending on the position, electrically contact this coupling device or at least be capacitively coupled to it (several coupling devices 38 made of conductive material, which are distributed along the adjustment path (corresponding to rotational movement about rotation axis A), disposed on the detection surface of capacitive detection device 12 and are each electrically insulated, which are in each case arranged and configured in such a way that a measuring field is respectively capacitively coupled to an associated one coupling device 38 of the several coupling devices 38, wherein the measuring field associated with one coupling device 38 in each case defines exactly one, preferably contiguous, partial region of the detection surface of capacitive detection device 12; and wherein several positions of the handling ; and 
wherein the electronic evaluation unit is configured for detecting a position- dependent influence on the measuring fields caused by the capacitive coupling in order to obtain and output a positional information of the handling means (wherein the electronic evaluation unit (computing unit) is configured for detection a position-dependent influence on the measuring fields caused by the capacitive coupling in order to obtain and output a positional information of the handling means 16; see [0012] and [0163]-[0169]).  
However, it is noted that Korherr does not teach:
several coupling devices, which are in each case arranged and configured in such a way that several adjacent measuring fields are respectively capacitively coupled to an associated one coupling device of the several coupling devices, wherein the measuring fields associated with one coupling device in each case define exactly one, preferably contiguous, partial region of the detection surface.
	Klein teaches:
several electrodes, which are in each case arranged and configured in such a way that a measuring field is respectively associated with one electrode of the several electrodes, wherein the measuring field associated with one electrode in each case define exactly one, preferably contiguous, partial region of a detection surface (several electrodes 31, 32, 33, and 35, which 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Korherr to include: the features taught by Klein, in order to trigger a direction-dependent function.  (Klein: [0033]).
	However, it is noted that Korherr as modified by Klein does not teach:
a capacitive detection device, which has a detection surface while forming an array of array electrodes associated with the detection surface; 
an electronic evaluation unit, which is electrically connected to the array electrodes, in order to form, by means of the array of array electrodes, an associated array of electrical measuring fields for spatially resolving detection of a capacitive influence on the detection surface; 
several coupling devices, which are in each case arranged and configured in such a way that several adjacent measuring fields are respectively capacitively coupled to an associated one coupling device of the several coupling devices, wherein the measuring fields associated with one coupling device in each case define exactly one, preferably contiguous, partial region of the detection surface.
	Marriott teaches:
a capacitive detection device, which has a detection surface while forming an array of array electrodes associated with the detection surface (a capacitive detection device 2, which ; 
an electronic evaluation unit, which is electrically connected to the array electrodes, in order to form, by means of the array of array electrodes, an associated array of electrical measuring fields for spatially resolving detection of a capacitive influence on the detection surface (an electronic evaluation unit (circuit board/sensing electronics), which is electrically connected to the array of electrodes 6, in order to form, by means of the array of array electrodes 6, an associated array of electrical measuring fields for spatially resolving detection of a capacitive influence on the detection surface; FIG. 1 and [0014]); 
several adjacent measuring fields are respectively associated with one region of several regions, wherein the measuring fields associated with one region in each case define exactly one, preferably contiguous, partial region of the detection surface (several adjacent measuring fields are respectively associated with one region of several regions, wherein the measuring fields associated with one region in each case define exactly one, preferably contiguous, partial region of the detection surface of capacitive detection device 2; FIGS. 1 and 2, annotated FIG. 2 below, [0014], [0044], [0045], and [0047]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Korherr as modified by Klein: to include the features taught by Marriott, such that Korherr as modified teaches: a capacitive detection device, which has a detection surface while forming an array of array electrodes associated with the detection surface (the capacitive detection device and detection surface taught by Korherr combined with the capacitive detection device, detection surface, and array of array electrodes taught by Marriott); an electronic evaluation unit, which is electrically connected to the array electrodes, in order to form, by means of the array of array electrodes, an associated array of electrical measuring fields for spatially resolving detection of a capacitive influence on the detection surface (the electronic evaluation unit, associated array of electrical measuring fields, and capacitive influence on the detection surface taught by Korherr combined with the electronic evaluation unit, array electrodes, array of array electrodes, associated array of electrical measuring fields, and capacitive influence on the detection surface taught by Marriott); several coupling devices made of a conductive material, which are distributed along the adjustment path), disposed on the detection surface and are each electrically insulated, which are in each case arranged and configured in such a way that several adjacent measuring fields are respectively capacitively coupled to an associated one coupling device of the several coupling devices, wherein the measuring fields associated with one coupling device in each case define exactly one, preferably contiguous, partial region of the detection surface (the several coupling devices, adjustment path, detection surface, measuring field, associated one coupling device, measuring field associated with one coupling device, and partial region taught by Korherr combined with the several electrodes, measuring field, associated one electrode, measuring field associated with one electrode, partial region, and detection surface taught by Klein, and the several adjacent measuring fields, one region, several regions, measuring fields associated with one region, partial region, and detection surface taught by Marriott), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the input device that includes a direction-dependent function taught by Marriott (FIGs. 1 and 2, [0014], and [0047], see also [0019]) is comparable to the input device that includes a direction-dependent function taught by Korherr as modified by Klein because they are both input devices that include a direction-dependent function.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Korherr as Klein to include: the features taught by Marriott, with the predictable result of providing an input device that includes a direction-dependent function.



    PNG
    media_image1.png
    811
    1268
    media_image1.png
    Greyscale



	Regarding claim 2, Korherr as modified by Klein and Marriott teaches:
The input device according to the claim 1, wherein the arrangement and position of the array electrodes is described by a regular, preferably right-angled, imaginary grid structure, and the position of the measuring fields is defined by junction points of the grid structure (Korherr: the capacitive detection device and measuring field; see Fig. 1, [0012], and [0081]; Klein: measuring field; [0033]; Marriott: wherein an arrangement and position of an Marriott applied to the capacitive detection device of Korherr as modified teaches the claimed “imaginary grid structure”).  

	Regarding claim 3, Korherr as modified by Klein and Marriott teaches:
The input device according claim 1, wherein the handling means, providing a second degree of freedom of movement, can be displaced in relation to the detection surface (in a restoring manner from a rest position into an end position, e.g. is supported in a tiltable and/or shiftable manner, wherein the end position is in each case selected such that, in the end position, the coupling electrode electrically contacts several coupling devices or is capacitively coupled with several coupling devices, so that several measuring fields are capacitively influenced, which are associated with several partial regions and which collectively define a preferably contiguous multi-region of the detection surface; and wherein the electronic evaluation unit is configured for detecting the capacitive influence on the measuring fields associated with the multi-region caused by the displacement into the end position, in order to further obtain and output a displacement information of the handling means (Korherr: wherein the handling means 16, providing a second degree of freedom of movement (pressure actuation movement substantially parallel to rotational axis A), can be displaced in relation to the detection surface (in a restoring manner from a rest position into an end position, e.g., is supported in a shiftable manner, wherein the end position is in each case selected such that, in the end position, the coupling electrode 40 contacts a coupling device 38, so that several measuring fields are capacitively influenced, which are associated with several Klein: a handling means 7, providing a second degree of freedom of movement (actuating force/direction-dependent function movement), can be displaced in relation to a detection surface 15 (in a restoring manner from a rest position into an end position, e.g. is supported in a shiftable manner, wherein, in the end position, an operator is capacitively coupled with an electrode 31, 32, 33, or 35, so that a measuring field is capacitively influenced, which is associated with a partial region 31, 32, 33, or 35; and wherein an electronic evaluation unit 16 is configured for detecting the capacitive influence on measuring fields associated with region 31, 32, 33, or 35; Figs. 1-3, [0005], [0008], [0027], [0029], [0030], [0033], and claims 1 and 12; Marriott: an operator is capacitively coupled with several regions, so that several measuring fields are capacitively influenced, which are associated with several partial regions and which collectively define a preferably contiguous multi-region of a detection surface of capacitive detection device 2; and wherein an electronic evaluation unit (circuit board/sensing electronics) is configured for detecting a capacitive influence on measuring fields associated with the multi-region, in order to further obtain and output information of a capacitive detection device 2; FIGS. 1 and 2, annotated FIG. 2 above, [0014], [0044], [0045], and [0047]).  

Regarding claim 4, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 3, wherein the coupling devices associated with a multi-region are situated most closely adjacent to each other (Korherr: the coupling devices 38 associated with a multi-region are situated most closely adjacent to each other – i.e., all coupling devices 38 are simultaneously pressed onto the operator interface 14 actuating a corresponding contact pattern; Figs. 1, 4, 6, and 7, [0092], [0130], and [0131], see also Figs. 14 and 16; Klein: electrodes 31, 32, 33, and 35 associated with a region 31, 32, 33, and 35 are situated most closely adjacent to each other; Fig. 3 and [0033]; Marriott: regions associated with a multi-region, are situated most closely adjacent to each other; FIGs. 1 and 2, annotated FIG. 2 above, [0014], [0044], [0045], and [0047]).  

	Regarding claim 5, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the handling means can be displaced into several different direction-specific end positions relative to the detection surface, and one direction-specific multi-region is provided for each direction-specific end position, and the electronic evaluation unit is configured to detect the capacitive influence on the measuring fields associated with the direction-specific multi-regions caused by the displacement into the respective direction-specific end position, in order to obtain and output a direction-specific displacement information of the handling means (Korherr: wherein the handling means 16 can be displaced into several different direction-specific end positions relative to the detection surface of capacitive detection device 12, and one direction-specific region is provided for each direction-specific end position, and the electronic evaluation unit (computing unit) is configured to detect the capacitive influence on the measuring fields associated with the direction-specific Klein: a handling means 7 can be displaced into several direction-specific end positions relative to a detection surface 15 (i.e., displaced into a direction-specific (corresponding to direction-dependent function region 31) end position, a direction-specific (corresponding to direction-dependent function region 32) end position, etc.), and one direction-specific region 31, 32, 33, or 35 is provided for each direction-specific end position, and an electronic evaluation unit 16 is configured to detect a capacitive influence on measuring fields associated with the direction-specific regions 31, 32, 33, and 35 caused by the displacement into the respective direction-specific end position, in order to obtain and output a direction-specific displacement information of the handling means 7; Figs. 1-3, [0005], [0008], [0027], [0029], [0030], [0033], and claims 1 and 12; Marriott: one direction-specific multi-region is provided for each direction-specific region 42 (A, B, C, and D), and an electronic evaluation unit (circuit board/sensing electronics) is configured to detect a capacitive influence on measuring fields associated with the direction-specific multi-regions caused by selection of the respective direction-specific region 42 (A, B, C, and D), in order to obtain and output a direction-specific displacement information of a capacitance detection device 2; FIGS. 1 and 2, annotated FIG. 2 above, [0014], [0044], [0045], and [0047]).  



Regarding claim 6, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the coupling electrode consists at least partially of a ball bearing (Korherr: wherein the coupling electrode 40 consists a least partially of a ball bearing; see Figs. 4-7, [0121], [0123], [0124], [0126], [0127], and [0168], see also Figs. 14-16).  

	Regarding claim 7, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the handling means, by means of the supporting means, is mounted on the detection surface in a manner movable about an axis of rotation orthogonal to the detection surface, and the adjustment path (S) described by the arrangement of the coupling devices defines a substantially circular inner region of the detection surface (Korherr: wherein the handling means 16, by means of the supporting means 22, is mounted on the detection surface of capacitive detection device 12 in a manner movable about an axis of rotation A orthogonal to the detection surface of capacitive detection device 12, and the adjustment path (S) (corresponding to rotational movement about rotation axis A) described by the arrangement of the coupling devices 38 defines a substantially circular inner region of the detection surface of capacitive detection device 12; Figs. 1-7, [0018], [0083], [0085], [0091], [0126], and [0127], see also Figs. 14-16; see also Klein: a handling means 7, by means of a supporting means  6, is mounted on a detection surface 15 in a manner movable about an axis of rotation orthogonal to the detection surface 15, and an adjustment path defines a substantially circular inner region 34 of the detection surface 15; Fig. 1, [0006], [0027], [0028], and [0033], see also [0010]).  

Regarding claim 8, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 7, wherein at least one, preferably several, measuring fields situated outside all partial regions and all multi-regions are provided in the inner region (Korherr: wherein at least one, preferably several measuring fields are provided in the inner region; Figs. 1-7, [0012], and [0081]-[0083], see also Figs. 14-16; Klein: at least one measuring field situated outside all partial regions 31, 32, 33, and 35 is provided in an inner region 34; Fig. 3 and [0033]; Marriott: at least one, preferably several measuring fields situated outside all partial regions and all multi-regions are provided in an inner region 34; Figs. 1 and 2, annotated FIG. 2 above, [0014], [0038]-[0040], [0044], [0045], and [0047]).  

	Regarding claim 9, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 8, wherein the several coupling devices are distributed about the axis of rotation (Korherr: wherein the several coupling devices 38 are distributed about the axis of rotation A; Figs. 1-7, [0018], [0091], [0126], and [0127], see also Figs. 14-16).  

	Regarding claim 10, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the several coupling devices are attached to the supporting means (Korherr: wherein the several coupling devices 38 are attached to the supporting means 22; Figs. 14-16 and [0165], see also Figs. 2-6).  



Regarding claim 11, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 10, wherein the several coupling devices are connected positively, non-positively and/or by substance-to-substance connection to the supporting means (Korherr: wherein the several coupling devices 38 are connected positively and/or by substance-to-substance connection to the supporting means 22; Figs. 14-16 and [0165], see also Figs. 2-6).  

	Regarding claim 14, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the capacitive detection device is a touchpad or a touchscreen (Korherr: wherein the capacitive detection device 12 is a touchscreen; Fig. 1 and [0081]; see also Klein: a capacitive detection device 4 is a touchscreen; Fig. 1 and [0027], see also Fig. 3; see also Marriott: a capacitive detection device 2 is a touchpad; FIG. 1 and [0014], see also FIG. 2).  

	Regarding claim 15, Korherr as modified by Klein and Marriott teaches:
Use of the input device according claim 1 in a motor vehicle (Korherr: Use of the input device 10 according to claim 1 in a motor vehicle; Fig. 1, claim 1 above, and [0080]; see also Klein: [0019] and claim 11).   


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Korherr in view of Klein, in further view of Marriott, and in further view of Fischer et al. in US 2019/0391672 A1 (hereinafter Fischer).
Regarding claim 12, Korherr as modified by Klein and Marriott teaches:
The input device according to claim 1, wherein the supporting means form a ring of non-conductive material in which the several coupling devices are accommodated (Korherr: wherein the supporting means 22 form a ring of non-conductive material in which the several coupling devices 38 are accommodated; Figs. 14-16 and [0165]).  
	However, it is noted that Korherr as modified by Klein and Marriott does not teach:
wherein the supporting means form a ring of plastic in which the several coupling devices are accommodated.
	Fischer teaches:
wherein a supporting means form a ring of plastic in which several coupling devices are accommodated (wherein a supporting means 24 form a ring of plastic in which several coupling devices 50 are accommodated; Figs. 2 and 3, [0045], and [0047]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Korherr as modified by Klein and Marriott to include: the feature taught by Fischer, such that Korherr as modified teaches: the claimed feature, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the input device including the supporting means taught by Fischer (Figs. 1-3, [0045], and [0047]) is comparable to the input device including the supporting means taught by Korherr as modified by Klein and Marriott because they are both input devices that include a supporting means.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Korherr as modified by Klein and Marriott to include: the feature taught by Fischer, with the predictable result of providing an input device that includes a supporting means.

Regarding claim 13, Korherr as modified by Klein, Marriott, and Fischer teaches:
The input device according to claim 12, wherein the ring forms a latching contour for cooperation with at least one latching lug formed on the handling means (Korherr: the ring (i.e., supporting means 22 form a ring) and the handling means 16; Figs. 1 and 14-16, [0084], and [0165], see also Figs. 2-7; Fischer: wherein a ring forms a latching contour for cooperation with at least one latching lug formed on a handling means (wherein a ring (i.e., supporting means 24 form a ring) forms a latching contour 46 and 48 for cooperation with at least one latching lug 40 formed on a handling means 22; Figs. 3 and 5 and [0045]-[0047]).
	The motivation to combine the references is to provide “defined rest positions.”  (Fischer: [0046]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        1/10/22B